         Case 1:16-cv-01724-RC Document 171 Filed 09/21/20 Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA

                                                     )
     WILDEARTH GUARDIANS, et al.                     )
                                                     )
             Plaintiffs,                             )
                                                     )
                     v.                              )
                                                     )
                                                       Case No. 1:16-cv-1724-RC
     DAVID L. BERNHARDT, in his official             )
                                                       The Honorable Rudolph Contreras
     capacity as Secretary of the Interior, et al.   )
                                                     )
             Federal Defendants,                     )
                                                     )
                     and                             )
                                                     )
     WESTERN ENERGY ALLIANCE, et al.                 )
                                                     )
             Intervenor Defendants.                  )
                                                     )
                                                     )
                                                     )

           FEDERAL DEFENDANTS’ NOTICE OF COMPLETION OF NEPA
             ANALYSIS AND RELATED DECISION MAKING FOR THE
                  CHALLENGED UTAH LEASING DECISIONS

       On May 24, 2019, Federal Defendants moved for voluntary remand of certain Colorado

and Utah leasing decisions made by the Bureau of Land Management (“BLM”) in 2015 and

2016 and challenged in this case. ECF No. 107. On May 29, 2019, in a text-only minute order,

the Court granted the motion, stating that the

             Environmental Assessments [(“EAs”)], Findings of No Significant
             Impact [(“FONSIs”)], and Determinations of National Environmental
             Policy Act (“NEPA”) Adequacy . . . for the Colorado and Utah oil and
             gas leasing decisions challenged in this case are hereby remanded to
             [BLM], without vacatur, for supplementation consistent with [ECF No.
             99,] the Court’s March 19, 2019 Memorandum Opinion.
        Case 1:16-cv-01724-RC Document 171 Filed 09/21/20 Page 2 of 2




Since then, BLM’s Utah and Colorado State Offices each undertook NEPA analysis for the

leases falling under their purview, published draft supplemental EAs consistent with the

Court’s directive, published unsigned draft FONSIs, and received public comment. BLM’s

Colorado State Office completed its effort on remand and signed a FONSI and a new decision

record in December 2019. ECF No. 140. BLM’s Utah State Office last week completed its

own effort on remand, including responding to public comment. On September 16, 2020,

BLM Utah posted to its website a new decision record, a final Supplemental EA with five

appendices, and a signed FONSI, at the following address:

                  https://eplanning.blm.gov/eplanning-
                  ui/project/123438/510 (last checked Sept. 16, 2020).

The decision record affirms, based on the analysis of the final supplemental EA and FONSI,

the two Utah leasing decisions challenged in this case.

      Respectfully submitted this 21st day of September, 2020.

                                            JEAN E. WILLIAMS
                                            Deputy Assistant Attorney General
                                            United States Department of Justice
                                            Environment and Natural Resources Div.
                                            /s/ Michael S. Sawyer
                                            MICHELLE-ANN C. WILLIAMS
                                            MICHAEL S. SAWYER
                                            Trial Attorneys, Natural Resources Section
                                            United States Department of Justice
                                            Environment & Natural Resources Division
                                            P.O. Box 7611
                                            Washington, D.C. 20044-7611
                                            Telephone: 202-305-0420 (Williams)
                                            Telephone: 202-514-5273 (Sawyer)
                                            E-mail: Michelle-Ann.Williams@usdoj.gov
                                            E-mail: Michael.Sawyer@usdoj.gov
                                            Counsel for Federal Defendants
